Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as August 22, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/548,722) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The same is similarly true for the following PCT international application:
serial number PCT/IB2018/001085 filed August 21, 2018.
The effective filing date of this AIA  application is seen as February 21, 2020, the actual filing date, for any claims that are not fully supported by the foregoing applications.
The claims originally filed February 21, 2020 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the filing of February 5, 2021.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
none
N/A
Cancelled:
1-20
N/A
Withdrawn:
none
none
Added:
21-40
N/A

Claims 21-40 are currently pending.
No claims have been withdrawn.
Claims 1-20 have been cancelled.
Claims 21-40 are currently outstanding and subject to restriction.
This is a restriction requirement not based on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

[AltContent: connector]Related Inventions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Group I, claim(s) 22 and 23, drawn to a MOS capacitor-type optical modulator where the crystalline REO is epitaxially grown on a silicon-on-insulator (SOI) substrate.
Group II, claim(s) 24, drawn to a MOS capacitor-type optical modulator wherein the crystalline REO comprises erbium oxide or gadolinium oxide.
Group III, claim(s) 25-28, drawn to a MOS capacitor-type optical modulator having a p-doped and n-doped layers of specific configuration.
Group IV, claims 29-31, drawn to a MOS capacitor-type optical modulator having a specific insulator configuration.
Group V, claims 32-35, drawn to a MOS capacitor-type optical modulator having a second specific insulator configuration.
Group VI, claims 36-30, drawn to methods of fabricating a MOS capacitor-type optical modulators.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of claim 1 (which can be considered a linking claim) of a MOS capacitor-type optical modulator, with a MOS capacitor region which comprises an insulator formed of crystalline rare earth oxide (REO).
This technical feature is not a special technical feature as it does not make a 
The common technical feature in all groups is a MOS capacitor region which comprises an insulator formed of crystalline rare earth oxide (REO). Fujikata teaches this by providing (Fig. 4, ¶¶ 62 and adjacent) dielectric layer (insulating film) 12 between p-type layer 9 and n-type layer 11.
If an invention is elected from groups I-V, claim 1 will also be examined with the elected group as a linking claim.
Group VI stands in distinction to groups I-V as the methods of group VI are not specially adapted for the manufacture of products according to groups I-V. Other products may also be made, such as capacitors that do not modulate.

[AltContent: connector]Product/Apparatus and Process Claims
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

[AltContent: connector]Requirements of Applicant’s Reply
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As the restriction requirement set forth herein is considered complex, no telephone call was made seeking oral election by Applicant’s counsel. MPEP § 812.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 20, 2021